UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
                                      :
 MICHAEL PUGH,                        :
                           Plaintiff, :
                                      :    18cv3556 (DLC)
                -against-             :
                                      :       MEMORANDUM
 ILIYA MERIC,                         :   OPINION AND ORDER
                           Defendant. :
 ------------------------------------X

DENISE L. COTE, District Judge:

     Plaintiff Michael Pugh (“Pugh”) was employed for

approximately one year –- from April 2016 to May 2017 –- by

defendant Iliya Meric (“Meric”) as a salesperson at a clothing

store.   On April 23, 2018, Pugh filed this lawsuit, alleging

that Meric failed to pay him overtime premiums in violation of

the Fair Labor Standards Act (“FLSA”) and the New York Labor Law

(“NYLL”) and failed to pay wages to which Pugh was entitled and

to provide legally required notices under the NYLL.   Pugh’s wage

and overtime violation claims primarily centered on allegations

that he had been deprived of compensation owed to him under a

putative oral sales commission agreement and that he had not

been paid for time spent working on the store’s Facebook page

and networking off-site in the Chelsea neighborhood in which the

store was located.
     A bench trial was held on June 11, 2019.       Meric’s records,

introduced at trial, showed that Pugh worked a total of 18 hours

of overtime in the store over the course of his employment, for

which he received his regular rate of pay but no overtime

premium. 1 The trial evidence also included Pugh’s hire letter

and pay stubs, and a photograph.       Neither the hire letter nor

the pay stubs contained information regarding Pugh’s entitlement

to overtime pay nor of his overtime pay rate.       The photograph

showed federal and state employee rights notices posted on the

store’s bathroom wall, including a notice of New York’s minimum

wage and overtime rate.

     At the conclusion of trial, the Court found Meric

individually liable for (1) failure to pay overtime compensation

in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 207(a)(1), (2) liquidated damages under FLSA, 29 U.S.C. §

216(c), (3) failure to provide, at the time of hire, a notice of

the employer’s telephone number, main office address and

overtime wage rate, in violation of the Wage Theft Prevention

Act (“WTPA”), NYLL § 195(1)(a), and (4) failure to provide wage

statements setting forth the overtime rate of pay and the number

of overtime hours worked, in violation of the WTPA, § 195(3).


1Meric’s business had employed ADP to calculate its employees’
compensation, to prepare pay stubs, and to pay appropriate
taxes. Employees “punched a clock” to record their time on the
premises.
                                   2
The Court found that Meric was not liable for unpaid sales

commissions nor for wages for time Pugh claims he spent working

on the store’s Facebook page and networking on behalf of his

employer outside the store.

     At the conclusion of the trial, the Court invited post-

trial briefing on damages for the WTPA violations.     On June 13,

Meric submitted a post-trial memoranda arguing that Pugh should

not be awarded statutory damages for Meric’s violation of NYLL

§§ 195(1)(a), 195(3).   Pugh submitted a responsive letter the

same day.

     NYLL § 198 sets forth remedies for violations of New York

Labor Law.   Section 198(1-b) provides:

     If any employee is not provided within ten business
     days of his or her first day of employment a notice as
     required by subdivision one of section one hundred
     ninety-five of this article, he or she may recover in
     a civil action damages of fifty dollars for each work
     day that the violations occurred or continue to occur,
     but not to exceed a total of five thousand dollars,
     together with costs and reasonable attorney's fees.
     The court may also award other relief, including
     injunctive and declaratory relief, that the court in
     its discretion deems necessary or appropriate.

NYLL § 198 (1-b) (emphasis supplied).     Section 198(1-d)

provides:

     If any employee is not provided a statement or
     statements as required by subdivision three of section
     one hundred ninety-five of this article, he or she
     shall recover in a civil action damages of two hundred
     fifty dollars for each work day that the violations
     occurred or continue to occur, but not to exceed a
     total of five thousand dollars, together with costs

                                 3
     and reasonable attorney's fees. The court may also
     award other relief, including injunctive and
     declaratory relief, that the court in its discretion
     deems necessary or appropriate.

NYLL § 198(1-d) (emphasis supplied).

     A court may exercise discretion in awarding damages for

failure to comply with the notice requirements of NYLL §

195(1)(a).   The use of the word “may” in NYLL § 198(1-b)

indicates that recovery of damages under this sub-section is not

automatic, particularly in light of the contrasting use of

“shall” in Section 198(1-d).

     The exercise of discretion is warranted in this case.

Meric retained counsel to prepare the hire letter.   While the

attorney-prepared letter failed to provide Pugh with notice of

the employer’s telephone number, main office address, and

overtime wage rate, the prejudice that this caused Pugh was non-

existent or minimal.    Pugh did not argue that he was prejudiced

by the letter’s failure to advise him properly of his right to

receive overtime pay.   Pugh also had notice of his employment

rights under New York and federal law –- including entitlement

to and rate of overtime pay –- through the posters in the store

bathroom.    Pugh worked each day from the employer’s main office

address and testified that he was in regular communication via a

group messaging application with Meric and Pugh’s other




                                  4
supervisor.   Accordingly, this Court declines to award Pugh

damages for Meric’s violation of NYLL § 195(1)(a).

     Pugh is, however, entitled to mandatory damages under NYLL

§ 198(1-d).   The language of NYLL § 198(1-d) makes plain that

the penalty for failure to provide wage statements as required

under NYLL § 195(3) is non-discretionary.   The pay stubs

presented at trial indicate that over the course of his roughly

one year of employment, Pugh never received a statement of

payment that included “the regular hourly rate or rates of pay;

the overtime rate or rates of pay; the number of regular hours

worked, and the number of overtime hours worked,” as required

under the statute.   N.Y. Lab. Law § 195(3).   As such, Pugh is

entitled to $5,000 in damages under NYLL § 198(1-d).

     Meric’s argument that the Court should read an implicit

good-faith exception into NYLL § 195(3) is unavailing and runs

counter to the clear text of the statute.   Meric also argues in

the alternative that the Court should use its inherent power to

issue a sanctions award to, in essence, offset this mandatory

$5,000 statutory damages award.   Despite the fact that Pugh’s

testimony regarding the existence of oral agreements entitling

him to a commission on the store’s sales, and to be compensated

for promoting the store’s brand while socializing after hours

and for his work on the store’s Facebook page was at best not

credible and at worst false, the Court declines to exercise its

                                  5
inherent authority to issue sanctions to offset Pugh’s statutory

damages.



                                Conclusion

     For the reasons set forth above and at the June 11 trial,

Pugh is awarded (1) $92.50 in overtime compensation (comprising

$65.00 in compensation for 13 hours worked at a rate of $10.00

per hour and $27.50 in compensation for 5 hours worked at a rate

of $11.00 per hour), pursuant to 29 U.S.C. § 216(b); (2) $92.50

in liquidated damages, pursuant to 29 U.S.C. § 216(b); (3)

$5,000 in damages for WPTA wage statement violations, pursuant

to NYLL § 198(1-d); (4) and $23.35 in prejudgment interest on

his $92.50 in overtime compensation (calculated at a 9% interest

rate beginning on September 1, 2016), pursuant to N.Y. C.P.L.R.

§§ 5001, 5004 and NYLL § 198 (1-a).


Dated:     June 20, 2019
           New York, New York



                                ____________________________
                                        DENISE COTE
                                United States District Judge




                                  6
